WIEAND, Judge,
Dissenting:
I respectfully dissent. The majority, by its interpretation of the settlement agreement, has effectively deleted therefrom and has rendered totally meaningless that portion of Section 3.03(c)1 which provides “. . . in which case, no interest need be paid by Defendants . . . . ”
*390This clause, in my judgment, refers to and modifies the mortgagors’ option immediately preceding it in § 3.03(c), i.e., “. . . of making such payments equivalent to one-twelfth pf such amounts each month to Defendants . . . . ” The clause defines the rights of the parties only if a defendant bank offers to mortgagors the option provided for in section 3.03(c) and only if a mortgagor elects to continue escrowing real estate taxes, insurance premiums and other charges. If the mortgagor so elects, the mortgagee bank need not pay interest to such mortgagor. On the other hand, if the mortgagor elects to withdraw moneys previously paid in escrow and to pay real estate taxes, insurance premiums and other charges himself, then the mortgagee bank is required to pay interest on escrow sums paid after January 1, 1976.
This interpretation gives effect to both the “retroactivity” provision and the “no interest” clause. Moreover, it provides a settlement that is reasonable and clearly consistent with the expressed intent of the parties. That it is consistent with the actual intent of the parties becomes apparent when we realize and appreciate that none of the parties anticipated or contemplated the tortuous path and three year delay required to obtain court approval of the settlement agreement. If court approval had been forthcoming in a year or less, the fairness and reasonableness of this interpretation, would be obvious.
1 would remand for the entry of an order consistent with this expressed intent of the parties.

. Section 3.03 of the settlement agreement is as follows:
§ 3.03. Beginning on the date of final approval of this Agreement, but retroactive to January 1, 1976, the Defendants either:
(a) Shall pay at least two (2) percent interest per annum to their Residential Mortgagors on sums paid to a particular Defendant equivalent to one-twelfth the annual hazard insurance premiums, annual real estate taxes and/or assessments or other charges;
(b) Shall credit such advance payments against the principal balances on such mortgage loans; or
(c) Shall grant, by writing separate from the mortgage and bond or note, such mortgagors the option either of paying their annual hazard insurance premiums, annual real estate taxes and/or assessments or other charges themselves, or of making such payments equivalent to one-twelfth of such amounts each month to Defendants, in which case, no interest need be paid by Defendants on such payments.
*390If interest is to be paid by a Defendant under Subsection (a) herein, it shall be calculated in a manner no less favorable to Plaintiffs than 2 percent simple interest, on the average of the month-end escrow balances, paid or credited annually. At least annually, on or before the 15th day of each February subsequent to December 31, 1976, any Defendant, if it chooses to pay interest as aforesaid, at its option shall either issue and deliver a check for said interest to each mortgagor or shall credit the mortgage account or the mortgage escrow account for the amount of interest accrued to the end of the preceding calendar year.